DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           WARREN NICOT,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-2136

                              [June 17, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Bernard Bober, Judge; L.T. Case No. 02-18813 CF10A.

  Warren Nicot, Raiford, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.